Citation Nr: 1213485	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  99-22 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thrombocytopenia, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for leucopenia, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 1999 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for thrombocytopenia and leucopenia due to an undiagnosed illness.

A review of the Virtual VA paperless claims processing system reveals copies of VA laboratory reports dated between February 1993 and September 2011.

The instant claims were previously remanded by the Board in July 2005, August 2007 and July 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the instant matters must be again remanded for compliance with its previous remands.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In its July 2010 remand, the Board instructed that the agency of original jurisdiction to conduct a VA examination to determine the nature and etiology of the Veteran's claimed thrombocytopenia and leucopenia.  The examiner was to express an opinion as to whether these claimed conditions were associated with a clinical diagnosis or associated with an undiagnosed illness.  If these claimed conditions were associated with a diagnosis, the examiner was to express an etiological opinion.  If these claimed conditions were not associated with a diagnosis, the examiner was to state whether such an undiagnosed illness had existed for six months or more with intermittent episodes of improvement or worsening.

Such a VA addendum opinion was obtained in December 2011.  The examiner opined that there was no thrombocytopenia or leucopenia found on examination after 2009.  In addition, the examiner opined that both recent laboratory testing and such testing conducted since 2005 have revealed no evidence of leucopenia.  However, the examiner failed to provide an opinion as to whether the Veteran's symptoms were associated with an undiagnosed illness or whether the symptoms had been present for six months or more with intermittent episodes of improvement or worsening.  

In addition, the record demonstrates that the Veteran has been diagnosed with mild thrombocytopenia and leucopenia in September 1998, during the course of the appeal.  The Court of Appeals for Veterans (CVAC) has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Veteran filed the instant claims for service connection in approximately February 1996.  In light of these deficiencies, it is unlikely that the March 2010 VA opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the December 2011 opinion, if possible, or afford the Veteran a VA examination with an appropriate examiner, to determine the etiology of his claimed thrombocytopenia and leucopenia.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Does the Veteran currently have thrombocytopenia or leucopenia?   If so, are these conditions associated with a clinical diagnosis or are they associated with an undiagnosed illness? (Note: an undiagnosed illness includes a medically unexplained chronic multisymptom illness without conclusive pathophysiology or etiology).  The examiner should indicate whether the Veteran has suffered from either condition at any time since February 1996. 

b) If the claimed thrombocytopenia and/or leucopenia are associated with a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the current condition(s) had its onset in or was otherwise related to the Veteran's active duty service from January 1989 to January 1993?  The examiner should specifically comment on the September 1998 findings of mild thrombocytopenia and leucopenia and the Veteran's reports of an onset of these conditions in 1992.

c)  If the claimed thrombocytopenia and/or leucopenia cannot be associated with a known clinical diagnosis, has either condition existed for six months or more with intermittent episodes of improvement or worsening?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


